Citation Nr: 0930756	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  02-05 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a shell fragment wound to the left lower 
extremity with knee and muscle impairment.

2.  Entitlement to a rating in excess of 10 percent for 
residual soft tissue scarring resulting from multiple 
shrapnel fragment wounds.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to 
September 1971.  He was awarded the Purple Heart, Combat 
Medical Badge, and Army Commendation Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to a rating in 
excess of 30 percent for residuals of shell fragment wounds 
to the left knee, and entitlement to a compensable rating for 
the residuals, including scarring, of multiple shell fragment 
wounds.  

In February 2004 and again in November 2005 the Board 
remanded these increased rating issues for additional 
development.  

In an April 2005 rating decision the RO granted a separate 
rating of 10 percent for left knee degenerative arthritis and 
increased the rating percentage for the Veteran's residual 
soft tissue scarring from a noncompensable level to 
10 percent.  

In June 2006 the Veteran testified at a hearing before a 
decision review officer at the RO.  The transcript of that 
hearing is included in the record.  


FINDINGS OF FACT

1.  The service-connected residuals of a shell fragment wound 
to the Veteran's left lower extremity is productive of some 
knee instability but no significant muscle impairment.

2.  The service-connected residual soft tissue scarring 
resulting from multiple shrapnel fragment wounds (to the 
Veteran's left foot, left shoulder, left side, left arm, and 
right foot) is manifested by numerous well-healed, non-
adherent, shrapnel fragment wound scars that encompass an 
area of less than 77 square centimeters and that are 
occasionally painful on examination.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a shell fragment wound to the left 
lower extremity with knee and muscle impairment are not met 
at any time during the appeal period.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5257, 5311-5312 (2008).

2.  The criteria for a rating in excess of 10 percent for 
residual soft tissue scarring resulting from multiple 
shrapnel fragment wounds are not met at any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.118, DCs 7801, 7805 (prior to August 
30, 2002) & (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Notice which informs the Veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

In addition to the foregoing, the Court has held that with 
regard to claims for increased-compensation, § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

Letters from the RO dated in November 2004, August 2005, and 
April 2006 informed the Veteran of the basic requirements for 
increased rating claims and also notified him that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The April 2006 correspondence also notified the Veteran of 
the evidence and information necessary to establish the 
degree of disability and the effective date of the 
disability, if service connection were to be granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that these letters did not fully 
comply with the specific notice requirements (for increased 
rating claims), as set forth in Vazquez because they did not 
provide the Veteran with the applicable rating criteria.  
However, the Veteran was asked in each of these letters to 
submit evidence showing that his service-connected 
disabilities had increased in severity.  The Board 
particularly notes that in the 2006 letter the Veteran was 
informed that this evidence could be a statement from a 
doctor containing physical and clinical findings; the results 
of any laboratory tests or x-rays, and the dates of 
examinations and tests, as well statements from other 
individuals able to describe, from their knowledge and 
personal observations, how the disabilities had become worse.  

Further, the Veteran was provided with applicable rating 
criteria (pertaining to instability of the knee, muscle 
impairment, and scarring) in the March 2002 statement of the 
case, and his claim was readjudicated and a Supplemental 
Statement of the Case was issued in May 2005 and May 2008.  
Moreover, the Veteran is represented by a recognized Veterans 
Service Organization.  Based on the various notices provided 
by VA with respect to the applicable criteria and the types 
of information and evidence that he could submit to VA, the 
Veteran is reasonably expected to understand the types of 
evidence that would support his claims for a higher rating.  
The Board is thus satisfied that a remand for additional 
development is not warranted.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (regarding substantial compliance); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).

The November 2004, August 2005, and April 2006 letters were 
issued after the initial adjudication (and denial) of the 
Veteran's new and material claim in May 2001.  The timing 
defect of these documents was cured by the AMC's subsequent 
readjudication of the claims and issuance of a supplemental 
statement of the case, most recently in May 2008.  See 
Pelegrini II, VAOPGCPREC 7-2004 (July 16, 2004); and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

Here, VA and private treatment records have been obtained and 
made a part of the file.  In addition, the Veteran has been 
accorded multiple VA examinations, the reports of which are 
of record.  He has testified before RO personnel.  

The Board acknowledges that, after the issuance of the last 
supplemental statement of the case in May 2008, the Veteran 
submitted additional evidence.  Significantly, however, this 
evidence reflects treatment for disabilities not currently at 
issue.  Thus, a remand to accord the agency of original 
jurisdiction an opportunity to re-adjudicate the Veteran's 
appeal in light of this additional evidence is not necessary.  
See 38 C.F.R. § 19.31(b) (2008) (stipulating that a 
supplemental statement of the case will be furnished if the 
agency of original jurisdiction receives additional pertinent 
evidence after a statement of the case or the most recent 
supplemental statement of the case has been furnished) 
(emphasis added).  

Consequently, the Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

	A.  Left Lower Extremity

In correspondence dated in February 2001 the Veteran 
requested an increased rating for his service-connected left 
lower extremity disability, which was then rated as 30 
percent disabling under Diagnostic Codes 5257 & 5311.  In a 
rating decision dated in May 2001 the RO denied the claim, 
which the Veteran appealed.  The Board notes that the 
Veteran's left lower extremity disability has been 
continuously evaluated under the provisions pertaining to 
instability of the knee joint and corresponding muscle 
impairment throughout the appeal period.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5311, & 5312.  

[In an April 2005 rating decision, the Veteran was granted 
service connection for residual degenerative joint disease of 
the left knee joint.  This action was not appealed and will, 
accordingly, not be reviewed in this decision.]  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71(a) Diagnostic Code 5257.

In addition to the foregoing, a 10 percent evaluation is 
warranted when there is moderate impairment of either Muscle 
Group (MG) XI or MG XII muscles.  38 C.F.R. § 4.73, DCs 5311 
& 5312.  Such impairment is reflected by loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
objective evidence of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, as well as some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

VA treatment records dated in March 2000 reflect a normal 
gait with no limp.  In May 2001 the Veteran was accorded a 
compensation and pension (C&P) examination.  During the 
examination he complained of pain, weakness, stiffness, 
instability, giving way, locking, fatigability, and lack of 
endurance.  He also complained of flare-ups "with bad 
weather and over use."  According to the examiner the 
Veteran's gait was "lumbering with no limp or cane;" but he 
noted that there was an elastic brace on the left knee.  
Physical examination found evidence of painful motion, slight 
instability, weakness, tenderness, and guarding of movement 
of the left knee.  The examiner noted that there was "slight 
anterior posterior disability of the left knee."  

Additionally, while the examiner found shrapnel injury of the 
muscles of the left lower extremity, including the tibialis 
anterior, extensor digitorum longus, peroneus longus, and 
brevis, he observed no muscle herniation or loss of muscle 
function.  In addition, he described the Veteran's muscle 
strength as good.  

In November 2004 the Veteran was accorded another C&P 
examination.  During the examination he complained of nagging 
ongoing problems with pain in the left knee lasting up to a 
week at a time, and averred that he had occasionally missed 
time from work due to the pain.  The examiner noted that the 
Veteran used a cane, but averred that this was because of 
problems with his feet.  The examiner also observed multiple 
well-healed, asymptomatic scars over the lateral aspect of 
the left knee.  Diagnosis was blast injury to the left knee 
with open fracture of the lateral femoral condyle and soft 
tissue injury to the knee, including lateral meniscus injury; 
and multiple soft tissue wounds about the left lower 
extremity.  The examiner then declared that there was "no 
significant muscle injury noted from any of these small 
penetrating wounds that have affected the function of this 
man to any significant degree."

In August 2007 the Veteran was accorded another C&P 
examination.  During the examination he complained of 
constant left knee pain at a pain level of 9/10, and of 
"locking episodes several times a year but less than 
monthly."  Gait was observed as steady with one cane.  
Further, although this evaluation demonstrated the presence 
of small fragment wounds to left side of trunk, both lower 
extremities, and both feet, residual muscle weakness was not 
shown.  In fact, the examiner opined that the Veteran's 
muscular condition had no significant effect on his 
occupational functioning or activities of daily living.  

As previously noted herein, in April 2005 the Veteran was 
accorded a separate rating for arthritis secondary to his 
left knee disability.  That action was not been appealed.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Accordingly, medical 
evidence of pain and limitation of motion secondary to left 
knee arthritis will not be considered in this decision.  

With regard to the assigned rating criteria, the Veteran has 
already been assigned the highest possible rating of 30 
percent under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

Moreover, there is no medical evidence of any significant 
muscle injury associated with the left lower extremity 
disability.  While the May 2001 VA examiner found shrapnel 
injury of the muscles of the Veteran's left lower extremity, 
including the tibialis anterior, extensor digitorum longus, 
peroneus longus, and brevis muscles, he observed no muscle 
herniation or loss of muscle function, the doctor also 
described the Veteran's muscle strength as good.  Further, 
the November 2004 VA examiner concluded that the Veteran has 
"no significant muscle injury noted from any of these small 
penetrating wounds that have affected the function of this 
man to any significant degree."  Also, the August 2007 VA 
examiner opined that the Veteran's muscular condition has no 
significant effect on his occupational functioning or 
activities of daily living.  

Based on this evidentiary posture, the Board finds that a 
separate compensable rating for muscle impairment of the 
Veteran's left lower extremity is not warranted.  38 C.F.R. § 
4.73, DCs 5311 & 5312 (requiring evidence of moderate muscle 
impairment for a 10 percent rating).  See also 38 C.F.R. § 
4.14 (The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided).  

The Board has also considered-but finds inapplicable-
additional diagnostic codes.  Evaluation under Diagnostic 
Code 5256 is not appropriate as there is no diagnosis of 
ankylosis of the left knee.  Evaluation under the cartilage 
impairment provisions of Diagnostic Codes 5258 and 5259 is 
not warranted because such pathology has also not been shown.  
Additionally, there are no objective findings of impairment 
of the tibia and fibula (apart from patellofemoral 
arthritis), and the Veteran has not been diagnosed with genu 
recurvatum.  Thus, DCs 5262 and 5263 are not warranted.  38 
C.F.R. § 4.71a.  

A finding in the Veteran's favor under the provisions of 
38 C.F.R. § 4.3 is not warranted since, as just expounded, 
there is no reasonable doubt regarding the degree of 
disability.  In reaching the conclusion that a higher rating 
is not warranted for the service-connected left lower 
extremity disability, and in accordance with Hart v. 
Mansfield, 21 Vet. App. 505, (2007), the Board has considered 
whether a staged rating is appropriate.  Because, however, 
the Veteran has already been assigned the maximum rating 
throughout the appeal period, a staged rating is clearly not 
warranted.

	B.  Residual Scarring

In addition to the foregoing, the Veteran's February 2001 
correspondence included a claim for an increased rating for 
his service-connected residual scarring (to his left foot, 
left shoulder, left side, left arm, and right foot).  In an 
April 2005 rating decision the evaluation for this disability 
was increased from 0 to 10 percent effective February 1, 
2001, based on residual scarring under the provisions of 
Diagnostic Code 7804.  

Prior to August 30, 2002, a rating in excess of 10 percent 
disability was not warranted except for evaluation of burn 
scars, or where there was limitation of function of the 
affected bodily part.  38 C.F.R. § 4.118, Diagnostic Codes 
7801 and 7805 (as in effect prior to August 30, 2002). 

Effective August 30, 2002, a 10 percent evaluation was 
assigned for scars other than on the head, face, or neck that 
were deep or that cause limited motion if the area exceeded 6 
square inches (39 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  A 20 percent evaluation was assigned 
if the area exceeded 12 square inches (77 square 
centimeters), and a 30 percent evaluation was assigned if the 
area involved exceeded 72 square inches (465 square 
centimeters).  Id.  The highest rating of 40 percent was 
warranted if the area exceeded 144 square inches (929 square 
centimeters).  Id.  

In addition to the foregoing, a 10 percent rating was 
warranted for superficial scars on other than the head, face, 
or neck that were unstable, did not cause limited motion, and 
that exceeded an area or areas of 144 square inches (929 
square centimeters) (Diagnostic Code 7802); for superficial 
unstable scars (Diagnostic Code 7803); and for superficial 
scars that were painful on examination (Diagnostic Code 
7804).  38 C.F.R. § 4.118.  Diagnostic Code 7805 provided for 
evaluation of the scar based on limitation of function of the 
affected bodily part.  Id.

In October 2008 the scar regulations were amended effective 
October 23, 2008, to provide for evaluation of burn scars 
under Diagnostic Codes 7800-7802.  38 C.F.R. § 4.118, 
effective October 23, 2008.  Diagnostic Code 7803 was 
eliminated.  Id.  The provisions of Diagnostic Codes 7804-
7805 remained essentially unchanged.  Id.  The Board notes 
that the regulatory changes only apply to applications 
received by VA on or after October 23, 2008, or if the 
Veteran requests review under the clarified criteria.  See 73 
Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation 
applied in this case, the Board will not consider the 
regulatory changes in this case.  

Evidence of record illustrates residual scarring.  A May 2001 
physical examination revealed a 14 centimeters anterior 
lateral scar at the knee and a 7 centimeters prepatellar 
scar.  There was also a 17 centimeters posterior lateral scar 
on the left knee, and a horseshoe scar on the left lower leg 
and a scar that was 4.5 centimeters in length.  According to 
the examiner, the scars were prominent, but there was no 
tenderness, adherence, ulceration, elevation, inflammation, 
edema, keloid formation, discoloration, or limitation of 
function.  

C&P examination in November 2004 also found multiple 
scattered small (1-2 millimeter) healed scars, including 5 to 
6 small wounds over the medial aspect of the knee, six to 
eight wounds scattered over the medial aspect of the right 
leg below the knee, and numerous small puncture wounds of 
entry on the lateral aspect of the left leg.  

Additionally, a C&P scar examination in August 2007 found as 
follows:

*	Four 0 .2 x 0.3 centimeter, shallow, 
barely visible scars on the left upper 
extremity; 
*	One 11.5 x 0.5 centimeter, 
hyperpigmented, well healed scar on 
the lateral aspect of the left knee;
*	One 7 x 0.5 centimeter, hyperpigmented 
scar on the anterior surface of the 
lateral aspect of the left knee;
*	Fourteen various sized superficial 
well-healed hypopigmented scars on the 
lateral aspect of the left knee, 
maximum width 0.2 centimeters;
*	One 3 centimeter scar in the posterior 
surface of the left lower extremity 
three inches above the left ankle;
*	One 1 centimeter scar in the anterior 
surface of the left lower extremity 
three inches around the left ankle; 
and
*	NO scars in both feet, left thigh, 
left side of trunk, or left elbow

According to the examiner, there was pain at the scars at the 
lateral aspect of the left knee and around the left ankle, 
but there was no pain, tenderness to palpation, adherence to 
underlying tissue, loss of motion or loss of function, 
underlying soft tissue damage, and no ulceration or 
breakdown.  There was also no pain, tenderness to palpation, 
adherence to underlying tissue, loss of motion or loss of 
function, underlying soft tissue damage, and no ulceration or 
breakdown over any of the other detected scars.

Although there is evidence of pain on examination, a rating 
in excess of 10 percent is not warranted at any time during 
the appeal since the Veteran has also been accorded the 
highest possible rating under the currently assigned 
criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
scars are not third degree burn scars measuring in excess of 
6 square inches, so a higher rating under the schedular 
criteria in effect prior to August 30, 2002, is not 
warranted.  

Moreover, while the evidence confirms the presence of 
multiple residual shrapnel wound scars, these scars encompass 
less than 77 square centimeters; are not deep; do not caused 
limited motion; and are not unstable; so the criteria for a 
higher rating under DC 7801 as in effect beginning August 30, 
2002, are likewise not met.  38 C.F.R. § 4.118.  There is 
also no evidence of any limitation of motion from scarring, 
so evaluation under Diagnostic Code 7805 is not warranted.  
Id.  Accordingly, after careful consideration of all 
procurable and assembled data, the Board finds that the 
criteria for a rating in excess of 10 percent stemming from 
residual soft tissue scarring resulting from multiple 
shrapnel fragment wounds.  38 C.F.R. § 4.3.

The Board has considered whether a staged rating is 
appropriate (Hart v. Mansfield, 21 Vet. App. 505).  However, 
as previously stated, the Veteran has already been assigned 
the maximum rating throughout the appeal period.  A staged 
rating is consequently not warranted.  

[In reaching this conclusion, the Board reiterates that the 
service-connected residual scarring includes scars on the 
Veteran's left foot, left shoulder, left side, left arm, and 
right foot.  The question of whether any muscle impairment 
has resulted from the in-service shell fragment wounds to the 
Veteran's left lower extremity has been considered in the 
prior section of this decision (regarding the service-
connected left lower extremity disability).  With regard to 
the question of whether he has any muscle impairment in the 
additional areas where he has residual scarring (to include 
his left shoulder, left side, left arm, and right foot), the 
Board reiterates the negative muscle impairment findings 
shown on multiple occasions throughout the current appeal.  
Thus, a separate compensable rating for muscle impairment of 
the Veteran's left shoulder, left side, left arm, and right 
foot is not warranted.]  

	C.  Additional Considerations

The Board has considered the Veteran's complaints of 
decreased muscle strain and decreased muscle tone in his left 
leg, increased weakness in his left knee, and increasing 
painful lower extremity scars throughout the entire appeal 
period.  In this regard, the Board notes that the Veteran is 
competent to report symptoms because such actions come to him 
through his senses and, as such, require only personal 
knowledge rather than medical expertise.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  As a lay person, however, he is 
not competent to identify a specific level of disability of 
his left lower extremity and scarring impairment-according 
to the appropriate diagnostic codes.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's service-connected left lower extremity and 
scarring disability-has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which this disability is evaluated and are, therefore, more 
probative than the subjective evidence of complaints of 
increased symptomatology.  This medical evidence is 
supportive of the decision reached herein with regard to the 
Veteran's increased rating claims.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal period.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's service-connected 
left lower extremity and scarring disabilities have required 
hospitalization or resulted in marked interference with 
employment at any time during the current appeal.  In fact, 
according to evidence of record, the Veteran has received 
only periodic outpatient orthopedic treatment throughout the 
appeal period.  

The Board acknowledges that, at the June 2006 hearing, the 
Veteran testified that, in the past two years, he had lost 
approximately one month of work due to these service-
connected disabilities.  Hearing transcript at 3-5.  In 
particular, he described problems bending and stooping.  
Significantly, however, the August 2007 VA examiner opined 
that the Veteran's muscular condition had no significant 
effect on his occupational functioning or activities of daily 
living.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the Veteran's service-connected left 
lower extremity or scarring disability has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for either of these service-connected disabilities 
at any time during the current appeal.  


ORDER

A disability rating in excess of 30 percent for residuals of 
a shell fragment wound to the left lower extremity with knee 
and muscle impairment is denied.  

A disability rating in excess of 10 percent for residual soft 
tissue scarring resulting from multiple shrapnel fragment 
wounds is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


